DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jaclyn A. Schade on 1, 2 February 2021.
The application has been amended as follows: 

IN THE CLAIMS:

Claims 1, 4, 7, 10, 13, and 16 have been amended and withdrawn claims 19 and 20 have been canceled, as follows:

In claim 1, line 13, “each of the one or more labels” has been changed to, “each of the one or more items”.

In claim 4, line 8, “is same as” has been changed to, “is the same as”.



In claim 10, line 8, “is same as” has been changed to, “is the same as”.

In claim 13, line 14, “each of the one or more labels” has been changed to, “each of the one or more items”.

In claim 16, line 9, “is same as” has been changed to, “is the same as”.

[This application is in condition for allowance except for the presence of claims 19 and 20 directed to an invention non-elected without traverse.  Accordingly, claims 19 and 20 have been cancelled, as follows:]

Claim 19 (Canceled).

Claim 20 (Canceled).


Allowable Subject Matter
Claims 1 to 5, 7 to 11, and 13 to 17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not reveal or render obvious the method, medium, or system as recited in 
In this respect, for example, the examiner considers that the combinations of limitations in the claimed method, medium, and system are integrated into a practical application of/for adapting/updating an object detection model used for in-situ perception in an autonomous driving vehicle and also contain an inventive concept for improving “an existing technological process” (Bascom) of in-situ perception in an autonomous vehicle including on-the-fly labeling of tracked and validated items that are used so that the object detection model can be locally adapted on-the fly, etc. (e.g., for example only, such technological process as has been classified in CPC G06K 9/00791 and G05D 1/0088 including an improvement as described at published paragraphs [0050], [0076], etc. of the specification) e.g., for example only, by performing both the local adaptation and the global updating (via the model update center) of the object detection model, particularly as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Arguments
Applicant’s arguments, see pages 13 to 21 of the Remarks, filed 18 November 2021, with respect to the specification objections, the claim rejections under 35 U.S.C. 112 and 35 U.S.C. 103, and the non-statutory double patenting rejections have been fully considered and are persuasive.  Therefore, the objections and rejections have been withdrawn. 
In this respect, regarding original claims 2, 8, and 14, the examiner agrees, in view of applicant’s Remarks1 at page 15, that the original claim language describing the item labels as “non-conclusive” (cf., “inconclusive” in FIG. 11B) and “non-object” (cf., “inconsistent object” detections such as false positives and negatives in FIG. 11B, and “disaffirmed object” detection in FIG. 11A) are definite from the specification as filed (see filed paragraphs [00105] and [00107] to [00109], corresponding to published paragraphs [0106] and [0108] to [0110]) and would have been understood with reasonable certainty by one of ordinary skill in the art to be labels that specifically indicated “non-conclusive” or “non-object”, respectively, as claimed, with (for example only) the non-conclusive label being used when object detection was inconclusive, and the non-object label being used when (e.g., cross-temporal) object detection resulted in e.g., a determination of a false positive or a disaffirmed object.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Kim et al. (2017/0083772) reveals a method of training an object detection model for an autonomous cruise control module.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available (e.g., before allowance) via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/D.A.T/Examiner, Art Unit 3667                                                                                                                                                                                                        
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."